DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 02/23/2022 is acknowledged.  Claims 1-20 are pending for further examination and unelected claims should be withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10, 11-12, 17-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al., U.S. Pub. No. 2020/0312736.

Regarding claims 1, 11, Singh discloses:
a device comprising: 
a first substrate 254 (Fig. 2D), 
at least one gradient interconnect structure 248/249/251 coupled to the first substrate, and 
a first integrated device 251 coupled to the first substrate, and 
a second package coupled to the first package, the second package comprising:
a second substrate 224 (Fig. 2D), wherein the second substrate is coupled to (the means for) the at least one gradient interconnect structure 248/249, and 
a second integrated device 283/265 coupled to the second substrate. 

Regarding claims 2, 12, Singh discloses wherein the gradient interconnect structure is located between the first substrate 254 and the second substrate 224 (Figs. 2C-2D). 

Regarding claims 7, 17, it is inherent that the device of Singh is package on package. 
Regarding claims 8, 18, Singh discloses wherein the first substrate has a first width and the second substrate has a second width that is equal or less than the first width (Fig. 2C). 
Regarding claims 10, 20, Singh discloses wherein the device is selected from a group consisting of a video player [0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Pub. No. 2020/0312736.

Regarding claims 9, 19, Singh fails to disclose the second width of the second substrate is greater than the first width of the first substrate. However, the selection of such parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in conbination of the parameters  would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Allowable Subject Matter
Claims 3-6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations of claims 1, 11 wherein the gradient interconnect structure comprises: an encapsulation layer, and at least one continuous interconnect that extends diagonally through the encapsulation layer (claim 3), wherein the gradient interconnect structure comprises: an encapsulation layer, and at least one continuous interconnect that extends vertically and horizontally through the encapsulation layer (claims 4-5), wherein the gradient interconnect structure is coupled to the first substrate through a first plurality of solder interconnects, and wherein the gradient interconnect structure is coupled to the second substrate through a second plurality of solder interconnects (claims 6, 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818